Citation Nr: 0722357	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  03-01 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 RO decision that denied reopening 
of a claim for service connection for PTSD.  In December 
2004, the Board reopened the claim and remanded the reopened 
claim for adjudication on its merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, additional development is needed in this case.

In December 2004, the Board remanded the reopened claim for 
service connection for PTSD for verification of the veteran's 
alleged non-combat stressors.  There is evidence regarding 
the cousin's death, both in RO research and in analysis by 
the Board in an earlier decision from May 1998 that had 
denied service connection for PTSD.  

However, there appears to be a need for further verification 
of the second alleged stressor (that is, the death of a 
fellow soldier during basic training).  The record reflects 
(and the veteran has indicated) that his basic training 
occurred in November 1968.  The record also reflects that the 
veteran has tentatively identified this fellow soldier as 
George Kessler.  In a September 2006 stressor memorandum, on 
remand from the Board, the AMC indicted that there was 
insufficient information to enable a request for verification 
of this stressor from the U.S. Army and Joint Services 
Records Research Center (USAJSRRC) (formerly the U.S. Armed 
Services Center for Unit Records Research (USASCURR).  But 
the record reflects a name (George Kessler) and a fairly 
narrow range of dates (November 1968).  In addition, the 
record also includes the veteran's service personnel records, 
which detail the veteran's assignments and the dates of his 
basic training, which is when he alleges the fellow soldier 
died.  Therefore, under the terms of the Board's December 
2004 remand, a request for verification from the appropriate 
service department sources is necessary, including a search 
for any unit or base histories from the relevant timeframe.

In addition, the September 2006 AMC stressor memorandum 
impermissibly indicated that the alleged stressors could not 
possibly be sufficient to support a medical diagnosis of 
PTSD.  The occurrence of an event alleged as the "stressor" 
upon which a PTSD diagnosis is based is an adjudicative 
determination, not a medical determination.  Zarycki v. 
Brown, 6 Vet. App. 91, 97-98 (1993).  But the question of the 
sufficiency of the claimed stressors is a medical question 
requiring assessment by a mental health professional.  Cohen 
v. Brown, 10 Vet. App. 128 (1997); see West v. Brown, 7 Vet. 
App. 70, 79 (1994) ("a significant diagnostic feature of 
PTSD requires that the sufficiency of the stressor be 
clinically established").  Therefore, any stressor 
memorandum prepared on remand should be limited to issues 
that are adjudicative determinations (that is, was a stressor 
verified or corroborated), without comment on the sufficiency 
of any verified stressors.
 
(The AMC stressor memorandum also appears to have used an 
inaccurate definition for the sufficiency of a stressor.  
Currently, there are two requirements for the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV) at 427-28.  These 
criteria are no longer based solely on usual experience and 
response but are individualized (geared to the specific 
individual's actual experience and response).  However, as 
noted before, the primary problem with the 1996 AMC stressor 
memorandum was its overall treatment of the issue of the 
sufficiency of the alleged stressors.)

In its December 2004 remand, the Board also directed that the 
veteran be scheduled for an examination if the alleged 
stressors were verified.  On remand, the RO should revisit 
the question of the verification of the alleged stressors.  
Again, as before, if the stressors are verified by the 
appropriate service department sources or other evidence in 
the file, then the RO should schedule the veteran for a PTSD 
examination.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (holding that compliance with a Board's remand is 
mandatory).

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Request verification from the 
appropriate service department sources 
(U.S. Army and Joint Services Records 
Research Center (USAJSRRC) (formerly 
the U.S. Armed Services Center for Unit 
Records Research (USASCURR); National 
Archives and Records Administration 
(NARA); and/or Marine Corps Archives 
and Special Collections (MCASC)) of the 
alleged stressor involving the death of 
a fellow soldier (possibly named George 
Kessler) during the veteran's basic 
training in November 1968.  In 
preparing the request for verification, 
use the service personnel records, 
which detail the veteran's assignment 
stations and the dates of his basic 
training.  Seek verification through 
all available research materials, 
including any base or unit histories.

2.  Then, if any of  the stressors is 
verified by the appropriate service 
department sources or other evidence in 
the file, schedule the veteran for an 
examination to determine the nature and 
etiology of any current psychiatric 
disorder.  Provide the claims folder to 
the examiner.  The examination should 
discuss whether the veteran currently 
has PTSD or any other psychiatric 
disorder and should discuss whether any 
current psychiatric disorder is due to 
service or to any verified stressor 
from service.  The examiner should also 
discuss and if necessary reconcile any 
prior psychiatric diagnoses from the 
veteran's medical history (including 
depressive disorder, substance-induced 
mood disorder, and PTSD).

3.  Then, readjudicate the claim for 
service connection for PTSD.  If the 
decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then, return the case to the Board for 
its review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  He claim should be treated 
expeditiously.  Claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims must 
be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




